                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                 No. 1:15-cr-10084-JDB-4

KIMBERLY CHANDLER,

      Defendant.
______________________________________________________________________________

    ORDER DENYING DEFENDANT’S MOTION TO AWARD GOOD TIME CREDITS
______________________________________________________________________________

       Pursuant to an August 12, 2016, judgment following a guilty plea to conspiracy to

distribute and possess with intent to distribute methamphetamine in violation of 21 U.S.C. §§

841(a)(1) and 846, the Defendant, Kimberly Chandler, was sentenced to seventy-seven months of

incarceration in Bureau of Prisons (“BOP”) custody and three years of supervised release. (Docket

Entry (“D.E.”) 140.) Before the Court is her pro se motion requesting a recalculation of her

sentence to account for Good Conduct Time (“GCT”) credit, pursuant to the First Step Act of

2018, Pub. L. 115-391, 132 Stat. 5194 (the “FSA”), in light of her accomplishments while

incarcerated. (D.E. 156.) The Government has responded. (D.E. 163.)

       The FSA, enacted on December 21, 2018, amended 18 U.S.C. § 3624(b)(1) by increasing

the maximum allowable GCT credits for federal prisoners from forty-seven to fifty-four days per

year. 132 Stat. 5194, § 102(b)(1); see also Jamison v. Warden, Elkton Fed. Corr. Inst., Case No.

1:19-cv-789, 2019 WL 5690710, at *2 (S.D. Ohio Nov. 4, 2019), report and recommendation

adopted 2019 WL 6828358 (S.D. Ohio Dec. 12, 2019). The effective date of the change in the

GCT calculation was delayed until the Attorney General completed a risk and needs assessment
system to “broadly speaking, review each prisoner’s recidivism risk level, award earned time credit

as an incentive for participation in recidivism reduction programming, and ‘determine when a

prisoner is ready to transfer into prerelease custody or supervised release in accordance with [§]

3624.’” Bottinelli v. Salazar, 929 F.3d 1196, 1197-98 (9th Cir. 2019) (quoting § 101(a), 132 Stat.

at 5196-97 § 101(a)).

        The Attorney General’s assessment was released on July 19, 2019. See Risk and Needs

Assessment System, FSA § 102(b)(2); U.S. Dept. of Justice, The First Step Act of 2018: Risk and

Needs Assessment System (July 19, 2019) (https://nij.gov/documents/the-first-step-act-of-2018-

risk-and-needs-assessment-system.pdf) (last accessed February 4, 2020).          Thus, the GCT

amendment became effective on that date. Bottinelli, 929 F.3d at 1202; United States v. Neadeau,

Criminal No. 09-126 (DWF/RLE), 2019 WL 3766394, at *4 (D. Minn. Aug. 9, 2019). Because

Chandler filed her motion prior to July 19, 2019, her request upon filing was premature and,

therefore, nonjusticiable, as the portion of the FSA under which she sought relief had not taken

effect. See Washington v. Bureau of Prisons, Case No. 1:19-cv-01066, 2019 WL 6255786, at *1-

2 (N.D. Ohio July 3, 2019) (motion for relief filed prior to effective date of the GCT amendment

was premature, citing cases), report and recommendation adopted 2019 WL 6251777 (N.D. Ohio

Nov. 22, 2019). Now that the changes have been implemented, it is for the BOP, not the Court, to

first decide whether to award good conduct credits. 18 U.S.C. § 3624(b)(1); see also United States

v. Powell, Criminal Action No. 5:11-cr-75-JMH-1, 2019 WL 1521972, at *2 (E.D. Ky. Apr. 8,

2019) (denying motion for GCT amendment relief on grounds that, under § 3624, only BOP may

grant such relief).

        At this point, the BOP advises on its inmate locator website that it is in the process of

reviewing and recalculating sentences to reflect inmates’ GCT changes pursuant to the FSA



                                                2
amendment and, as a result, inmate release dates indicated thereon may not be up to date. See

https://www.bop.gov/inmateloc/ (last accessed February 18, 2020).

       The website currently lists Chandler’s release date as April 15, 2020. (Id.) It is unknown

to the Court whether this date reflects a recalculation on the part of the BOP or if her case is still

under review. In the event Defendant wishes to challenge the BOP’s recalculation, she may do so

by appropriate motion.

       Accordingly, the motion is DENIED without prejudice.

       IT IS SO ORDERED this 18th day of February 2020.

                                                      s/ J. DANIEL BREEN
                                                      UNITED STATES DISTRICT JUDGE’




                                                  3
